 

Martin S. Gottesfeld
12982-104

Reg. No.:

» Pro Se

Federal Correctional Institution

P.
Terre Haute,

Office of the Pro Se Clerk
United States District Court
Southern District of New York

The Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St.
New York, NY 10007-1312

Monday, June 10th, 2019
In Re: Filing of Motion For Extension of Time tem#iéte in 18-cv-10836-

Pe

Oh

Box 33
IN 47808

 

To Whom It May Concern,
I hope that this letter finds you well.

Please file the enclosed MOTION FOR EXTENSION OF TIME TO FILE on
docket of case number 18-cv-10836-PGG and please include the enclosed
affidavit as Exhibit 1 thereto on the docket.

the
L-page

May I also please ask for a copy of the PACER receipt to be returned to

me using the enclosed self-addressed stamped envelope (SASE)?
My thanks:in advance,

WG 6-

Martin’S. Gottesfeld, pro se

- Page 1 of 1 -

 

 

 
ms % ie hun
enw
Ne

MOM,

9114 9014 9645 1828 1183 05

ee I ee TD

1792: 1040
US Oita! Count
Pe Rae Cliente
WO Peat AT
Me VW TORK WY 1On0T
ide Tastes

 
